UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6284


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONALD JAMAL WILSON, a/k/a Cash,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:07-cr-00034-1; 3:10-cv-01191)


Submitted:   September 30, 2013           Decided:   October 4, 2013


Before GREGORY, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Jamal Wilson, Appellant Pro Se. Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald    Jamal       Wilson      seeks       to    appeal        the    district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2013) motion and denying reconsidertion.                               The orders are not

appealable      unless        a    circuit         justice        or     judge        issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable           jurists       would       find     that     the

district      court’s       assessment     of       the    constitutional             claims   is

debatable     or     wrong.        Slack     v.     McDaniel,          529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Wilson has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense      with     oral       argument      because          the    facts        and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3